     Case 2:20-cv-00351-APG-EJY Document 5 Filed 04/21/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    CARLOS G. GARCIA,                                           Case No. 2:20-cv-00351-APG-EJY
 4                   Plaintiff                                                  ORDER
 5           v.
 6    WILLIAM GITTRE, et al.,
 7                   Defendants.
 8

 9   I.     DISCUSSION

10          On February 21, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action within sixty (60) days

12   from the date of that order. (ECF No. 3 at 2). On April 17, 2020, Plaintiff filed a motion for an

13   extension of time for an additional 90 days to file a fully complete application to proceed in forma

14   pauperis or for dismissal of this case without prejudice to refile at a later date because he had not

15   yet received his financial certificate or inmate account statement for the past six months from the

16   Nevada Department of Corrections (“NDOC”) (ECF No. 4 at 1).

17          The Court now grants Plaintiff’s motion for an extension of time, in part, and will allow

18   Plaintiff an additional sixty (60) days to file his fully complete application to proceed in forma

19   pauperis or pay the full $400 filing fee. As such, Plaintiff shall file a fully complete application to

20   proceed in forma pauperis with complete financial attachments or pay the full $400 filing fee on or

21   before June 22, 2020. If Plaintiff is unable to file a fully complete application to proceed in forma

22   pauperis with complete financial attachments or pay the full $400 filing fee on or before June 22,

23   2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case with the Court

24   when Plaintiff is able to acquire all of the documents needed to file a fully complete application to

25   proceed in forma pauperis or pay the $400 filing fee.

26

27

28
     Case 2:20-cv-00351-APG-EJY Document 5 Filed 04/21/20 Page 2 of 2



 1   II.    CONCLUSION

 2          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend

 3   Deadline or Dismissal of Above Named Case Without Prejudice to Refile at a Later Date (ECF No.

 4   4) is GRANTED in part and DENIED in part.

 5          IT IS FURTHER ORDERED that on or before June 22, 2020, Plaintiff shall either: (1) file

 6   a fully complete application to proceed in forma pauperis, on the correct form with complete

 7   financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing

 8   a civil action (which includes the $350 filing fee and the $50 administrative fee).

 9          IT IS FURTHER ORDERED that, if Plaintiff is unable to file a fully complete application

10   to proceed in forma pauperis with complete financial attachments or pay the full $400 filing fee on

11   or before June 22, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new

12   case with the Court when Plaintiff is able to acquire all of the documents needed to file a fully

13   complete application to proceed in forma pauperis or pay the full $400 filing fee.

14          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s Complaint at

15   ECF No. 1-1 but will not file it at this time.

16          DATED: April 21, 2020

17

18                                                    ELAYNA J. YOUCHAH
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       -2-
